Ludeling, C. J.
This is a suit against the drawer of a draft for $634 t5, payable to the order of plaintiffs.
Tbe answer contained a general denial, a denial of any consideration, and an averment that “the signature to tbe draft looks like his genuino signature, but that he believes it to be a forgery.”
The answer further contains interrogatories on facts and articles to ■all the plaintiffs, to substantiate his defense.
Subsequently, defendant filed the plea of prescription of five years. Pleadings are intended to aid in the investigation of truths, in tho •■administration of justice; and courts of justice will not listen with Javor to pleadings which have a contrary object, or which tend to mislead or deceive.
Article 324 of the Code of Practice directs that when the demand is •founded on an obligation, or an act under private signature, which is alleged to he signed by the defendant, such defendant shall be bound in his answer, to acknowledge expressly, or to deny his signature. The next article directs that, if the defendant deny his signature, or con*440tends that it has been counterfeited, the plaintiff must prove the genuineness of the signature.
The defendant did not acknowledge expressly his signature, and he did contend that it was a forgery. The inquiry should therefore be limited to the genuineness of the signature. This, we think, is abundantly proved. One witness swears he was present when the draft was executed by defendant. Two other witnesses, plaintiffs, say that, “ under false representations on the part of the defendant, the goods were shipped; after they were shipped, the draft sued on was given us by the defendant, with a pledge that he would send us cotton to pay the draft.” And a fourth witness swears that he ‘‘has often seen defendant write his name; that he is very familiar with his signature ; has known him for twenty years; says he believes the signature to the draft sued on to be Win. Hampton’s genuine signature.”
The defendant contends that the law is imperative in requiring that at least two witnesses must swear that they know the signature, because they have frequently seen him write and sign his name. And he refers to two decisions in the 21 An. 148 and 523, to sustain this position.
Those decisions simply affirm that article 325 of the Code of Practice provides how the plaintiffs shall prove the genuineness of defendants’ signatures when they are denied. Neither those decisions nor the Code affirm the doctrine contended for by defendant. In this case, one witness proves the signature, and his knowledge is derived from having been present when the party signed it; another witness proved the genuineness of the signature from his knowledge of the signature of the defendant;, though he did not see him sign the draft in question. We think this a compliance with article 325 of the Code of Practice.
It is therefore ordered, adjudged and decreed that the judgment of the lower court be affirmed, with costs.